NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
LASERFACTURING, INC. AND THE TVVENTYFIRST
CENTURY CORPORATION (DOING BUSINESS AS
TC ARTS & LASERFACTURES)
Plaintiffs-Appellan,ts,
V.
DAIMLERCHRYSLER CORPORATION (NOW OLD
CARCO LIQUIDATED TRUST),
Defendant-Appellee.
2009-1013
Appeal from the United States District Court for the
S0uthern DiStrict of Texas in case no. 4:O7-CV-00207,
Judge Me1inda Harmon.
ON MOTION
Before RADER, Chief Judge.
_ ORDER
Chrysler Gr0up LLC moves for leave to tile a brief
amicus curiae Diam1erChrysler C0rp0ration c011Sents.
Laserfacturing, Inc. and The TWentyfirst Century C0rp0-
ration oppose

LASERFACTURING V. DAIMLERCHRYSLER
C
S
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is g'ranted.
2
FOR THE COURT
 1 1  /s/ Jan Horba1__\[
Date J an Horbaly
oz Edward W. Go1dstein, Esq.
Frank C. Cimino, Jr., Esq.
25
C1erk
FlLED
. .coum oFAPr»eALsFon
uSmeFsnenALc1ncun
APR 17'£i]1Z
` .|AN HORBAW
CLF.RK